Name: 83/356/EEC: Commission Decision of 6 July 1983 amending the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-07-22

 Avis juridique important|31983D035683/356/EEC: Commission Decision of 6 July 1983 amending the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community Official Journal L 199 , 22/07/1983 P. 0030 - 0031*****COMMISSION DECISION of 6 July 1983 amending the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community (83/356/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in the Republic of South Africa and Namibia, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Commission Decision 82/913/EEC (3); Whereas a routine inspection, made pursuant to Article 5 of Directive 72/462/EEC, has revealed that the level of hygiene of certain establishments may be considered to be satisfactory; whereas these establishments may therefore be kept or entered on the said list; Whereas it is therefore necessary to amend the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/913/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 381, 31. 12. 1982, p. 28. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 22 (1) // Damara Meat Packers // Windhoek, Namibia // 23 (1) // Karoo Meat Packers // Okahandja, Namibia // 25 // Damara Meat Packers // Otavi, Namibia // 30 (1) // Johannesburg Abattoir // City Deep, Transvaal, RSA (2) // 47 (1) // Bull Brand Foods // Krugersdorp, Transvaal, RSA // // // B. Cutting premises 1.2.3 // // // // 61 // Meat Control Board // Cape Town, Cape Province, RSA // 62 // National Meat Suppliers // Cape Town, Cape Province, RSA // 69 // Karoo Meat Packers // Cape Town, Cape Province, RSA // 83 // Blue Continent Cold Storage // Cape Town, Cape Province, RSA // 87 // Rand Cold Storage // City Deep, Transvaal, RSA // 93 // Wholesome Meats // Durban, Natal, RSA // // // II. COLD STORES 1.2.3 // // // // 4 // Table Bay Cold Storage // Cape Town, Cape Province, RSA // 84 // Maydon Wharf Cold Storage // Durban, Natal, RSA // 90 // Epping Cold Storage // Cape Town, Cape Province, RSA // 94 // Walvis Bay Cold Storage // Walvis Bay // 95 // Imperial Cold Storage // City Deep, Transvaal, RSA // // // (1) Offal excluded. (2) RSA = Republic of South Africa.